DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 06/14/2021.
Claims 1-2, 5-12 and 14-24 remain pending in the application with claims 11-12, 14-20, 22 and 24 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7, 9, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (Applied Physics Express, 9, 2016, p 052301) in view of Yang et al. (US 2012/0132281) with evidence provided by Berman et al. (US 4,663,495) and Suzuka et al. (US 2014/0070202).
Addressing claims 1-2, 5, 7 and 9, Minami discloses a solar cell comprising:
	a first electrode (Au electrode in fig. 1);
	a second electrode (AZO electrode in fig. 1); and
	a photoelectric conversion layer Cu2O (fig. 1) disposed between the first electrode and the second electrode, and
	an n-type layer (Zn1-xGexO layer in fig. 1) between the photoelectric layer and the second electrode (fig. 1), wherein, 
	the photoelectric conversion layer is in direct contact with the first electrode (fig. 1),
wherein, when the photoelectric conversion layer is analyzed by X-ray photoelectron spectroscopy (fig. 2, the top curve associated with O2 gas pressure at 4.0 Pa), in a peak of the cuprous oxide observed in a range in which a binding energy value is 930 eV or more than 934 eV or less (the top curve in fig. 2 shows a Cu2O peak between 930 eV and 934 eV).  Fig. 2, which has the associated ruler inserted below, shows the first intersection occurs at ~ 320, the second intersection occurs at ~ 410 and the third intersection occurs at ~ 365.  Therefore, the claimed first length between the first and third intersections is 45 and the claimed second length between the second and third intersections is also 45, which renders the claimed average ratios of a difference between a first length formed by the first intersection and the third intersection and a second length formed by the second intersection and the third intersection as zero that falls within the range of 15% or less.
Additionally, even if the portions of the top curve in fig. 2 of Minami that correspond to the claimed first length and second length are not the same, the difference between the first length 2 gas pressure above 4 Pa, creates the shoulder as shown in the bottom curve in fig. 2 where the O2 gas pressure is 8.0 Pa that exacerbate the difference between the portions of Minami’s curve that corresponds to the claimed first and second length.  This implicitly means that when the gas pressure is at 4 Pa and below where the CuO layer does not occur, which is the case of the top curve in fig. 2, the Cu2O peak between 930 eV and 934 eV is approximately symmetrical with respect to the vertical line passing through the peak with minimal differences between the portions that correspond to the claimed first and second length.  This minimal difference results in the claimed average ratios of a difference between a first length formed by the first intersection and the third intersection and a second length formed by the second intersection and the third intersection being close to zero as clearly show in annotated fig. 2 above.  Therefore, the claimed limitation “average ratios of a difference between a first length formed by the first intersection and the third intersection and a second length formed by the second intersection and the third intersection is zero that falls within the range of 15% or less” would have been obvious to one of ordinary skill in the art according to the teaching of Minami.
Berman discloses solar cell having ZnO as electrode has the transmission of wavelength between 700 nm to 1000 nm that is over 70% (fig. 9).
Suzuka shows the semiconductor layer 3, made of p-type Cu2O [0094], is transparent to infrared light [0047].
Minami discloses the n-type layer is made of ZnGeO material and the p-type layer is made of Cu2O as those of current application; therefore, the ZnGeO n-type layer and Cu2O p-type layer also have the transmission of wavelength between 700 nm to 1000 nm that is over 70% as those of current application.

    PNG
    media_image1.png
    780
    978
    media_image1.png
    Greyscale


Minami is silent regarding the limitation “when a transmission of the solar cell is measured in a wavelength range of 700 to 1000 nm, an average of the transmission of the solar cell is 70% or more” because it is unclear as to the transmission of wavelength in the range of 700 to 1000 nm with regard to the Au back electrode layer.

Yang discloses a photovoltaic cell comprising AZO upper electrode like that of Minami; furthermore, the rear electrode 13 is made of Au, like that of Minami or AZO [0024].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Minami by substituting the known Au back electrode with the known AZO back electrode material of Yang in order to obtain the predictable result of conducting the electricity generated by the photoactive layers (Rationale B, KSR decision, MPEP 2143).  The resulting solar cell of Minami with the AZO rear electrode has an average transmission in a wavelength range of 700 to 1000 nm over 70% because all the layers making up the solar cell have transmission in the wavelength range of 700 to 1000 nm over 70% as discussed above.

Addressing claim 21, Yang discloses in fig. 2A that the photoelectric conversion layer 16 is in direct contact with the entire surface of the rear electrode 13; therefore, the claimed limitation would have been obvious to one of ordinary skill in the art in order to ensure reliable ohmic contact between the photoelectric conversion layer and the rear electrode for conducting the current generated by the photoelectric conversion layer.

Addressing claim 23, Yang discloses the layer of CuO only occurs when the O2 gas pressure is above 4 Pa; therefore, in the embodiment where the gas pressure is at 4 Pa that results in the top curve in fig. 2 as cited above, the layer of CuO does not occur. In other words, in the cited embodiment where the O2 gas pressure is at 4 Pa, the photovoltaic conversion layer is in direct contact with the n-type layer.

Claim 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (Applied Physics Express, 9, 2016, p 052301) in view of Yang et al. (US 2012/0132281) as applied to claims 1-2, 5, 7, 9, 21 and 23 above, and further in view of Chang et al. (US 2012/0048379).
Addressing claims 6, 8 and 10, Minami is silent regarding a multi-junction solar cell using the solar cell of claim 1.

Chang discloses a multi-junction solar cell (double junction or triple junction solar cell in paragraph [0026]) that comprises a solar cell that has an average transmission of the wavelength range between 700 nm – 1000 nm over 70% (fig. 2).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Minami to be double junction or triple junction solar cell comprising the solar cell that has an average transmission of the wavelength range between 700 nm – 1000 nm over 70% as suggested by Chang in order to improve the photoelectric conversion efficiency of the solar cell (Chang, [0026]).

Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive for the following reasons:
With regard to the rejection of claims 1-2, 5, 7, 9, 21 and 23 as being unpatentable over the disclosure of Minami in view of Yang, the Applicants argued that Minami does not disclose the limitation “an average ratios of a difference between a first length formed by the first intersection and the third intersection and a second length formed by the second intersection and the third intersection is 15% or less”.  The argument is not persuasive because, as discussed above, the XPS peak disclosed by Minami includes the claimed first length and second length whose different is 15% or less as claimed.
The Applicants asserted Minami does not disclose peaks with XPS counts relative to zero and since the position where the XPS count of Minami is zero is unknown, one of ordinary skill in the art cannot make a comparison under the same conditions of the claimed XPS evaluation.  The argument is not persuasive.  Firstly, the claim does not recite any XPS counts relative to zero.  Secondly, the baseline of a peak is the bottom of its curve, in instance situation, the baseline as indicated above in the illustration of Minami’s curve corresponds to its bottom; therefore, the baseline is properly determined.  Neither the claim nor the specification recite as to what reference point the baseline should be established, let along that the baseline has to be from zero as currently argued.  Furthermore, it is unclear as to why the baseline of the XPS counts should be at zero when fig. 2 of current application does not show the bottom of the XPS peak to be at zero.  It appears that the Applicants have created a new standard that is not supported by the Applicants’ own disclosure.  Examiner acknowledges that Minami does not disclose the zero point for the peaks in fig. 2 with regard to “intensity”; however, the absence of a numerical scale for “intensity” is immaterial to the claimed subject matter.  Furthermore, it is apparent that the absence of a numerical scale for “intensity” was necessitated when Minami superimposed the two peaks in figure 2.
The Applicants further argued that Minami’s XPS peak does not meet the XPS peak evaluation condition of claim 1 and Minami’s Cu2O film has more heterogeneous phases than the combined features of claim 1.  The argument is not persuasive.  Firstly, the claim does not recite any degree of homogeneity or heterogeneity with regard to the Cu2O film.  Secondly, the Applicants’ assertion is technically incorrect and in contrast to what is disclosed by Minami.  Specifically, Minami explicitly stated “At O2 gas pressures above 4 Pa, CuO formed on the surface of the Cu2O:Na sheets” (page 052301-2, emphasis added).  In other words, heterogeneity between the Cu2O:Na and CuO is only formed when O2 gas pressure is above 4 Pa.  This is not a concern for the Cu2O sheet formed at 4 Pa, which is the pressure below the pressure at which CuO is formed.  Therefore, Minami implicitly discloses that there is no CuO film on the Cu2O:Na sheet at O2 gas pressure at 4 Pa, which is also the XPS peak that corresponds to the claimed XPS peak.  It is respectfully requested that the Applicants clearly articulate as to how the XPS peak at 4 Pa of Minami illustrates a Cu2O film that is more heterogeneous than that of current claim and the degree to which the heterogeneity of Cu2O film formed at 4 Pa of Minami is different than that of current claim.
With regard to the Applicants’ calculation of the first length and the second length in the XPS peaks of Minami, it is noted that the Office Action only equates the XPS peak of the Cu2O layer formed at 4 Pa as the equivalence to the claimed peak.  The XPS of the Cu2O layer formed at 8 Pa is not cited and relied on in the Office Action.  Therefore, any calculation and reference made to the XPS peak of the Cu2O layer formed at 8 Pa are not pertained to the content of the Office Action.  With regard to the comparison between the peak in fig. 2 of current application and the XPS peak of the Cu2O layer formed at 4 Pa of Minami, the Applicants’ effort in superimposing the two peaks and the calculation are appreciated.  However, it is believed that the Applicants’ methodology in calculating the differences between the first length and the second length in the Remarks is flawed.  This is evidenced by the data in the [Table] on page 8 of the Remarks that shows the difference between the first length and the second length for the Cu2O layer formed at 8 Pa being less than that of the Cu2O layer formed at 4 Pa, which contradicts the fact that the XPS peak of Cu2O layer formed at 8 Pa is less symmetrical than the XPS peak of the Cu2O layer formed at 4 Pa according to Minami.  Minami discloses on page 052301-2 that Cu2O layer formed at O2 pressure that is higher than 4 Pa would introduce a CuO layer that exhibit a peak with a shoulder indicating the presence of the CuO layer.  Therefore, it is unclear as to how a less symmetrical peak would have less of a difference between the first length and the second length than a symmetrical peak.  One of ordinary skill in the art would clearly see in figure 2 of Minami that the XPS peak for the Cu2O layer formed at 8 Pa is less symmetrical than the XPS peak for the Cu2O layer formed at 4 Pa.  Thus, the Applicants’ calculation is flawed and is not persuasive.
As discussed above, Minami teaches the Cu2O photoelectric conversion layer having the claimed XPS curve with a peak between 930 eV and 934 eV as well as the claimed ration of a difference between the first and second length that is 15% or less.  Fundamentally speaking, the claimed limitation “an average of ratios of a difference between a first length formed by the first intersection and the third intersection and the second length formed by the second intersection and the third intersection is 15% or less” simply describes the symmetry of the Cu2O XPS peak.  Minami implicitly discloses that when the Cu2O layer is formed at an O2 pressure of 4 Pa, symmetry exists with regard to the XPS peak because of the absence of the CuO layer that materializes as a shoulder at the XPS peak.  Therefore, the preponderance of evidence indicates that the XPS peak of the Cu2O layer formed at O2 pressure of 4 Pa is symmetrical and has the claimed feature of “an average of ratios of a difference between a first length formed by the first intersection and the third intersection and the second length formed by the second intersection and the third intersection is 15% or less”.
For the reasons above, Examiner maintains the position that claims 1-2, 5, 7, 9, 21 and 23 are unpatentable over the disclosure of Minami in view of Yang.
The arguments regarding the rejection of claims 6, 8 and 10 are not persuasive because the arguments regarding the rejection of claims 1-2, 5, 7, 9, 21 and 23 are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        07/08/2021